ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 06/18/2019 is acknowledged.  Claims 1-10 have been amended.  Claims 1-10 are pending in this application.

Election/Restrictions
Claim 1 is allowable. Claims 9-10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II as set forth in the Office action mailed on 11/20/2020, is hereby withdrawn and claims 9-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with David Brush on 03/10/2021.
The claims have been amended as follows:

1. (Currently Amended) A turbine comprising: 
a plurality of blades, wherein: 
at least one of the blades has a cooling working medium inlet and at least one cooling working medium jet orifice; 
the at least one of the blades has a blade surface and is provided with a hollow interior; 
the at least one cooling working medium jet orifice is provided on the blade surface; 
the cooling working medium inlet is configured to enable a cooling working medium jet of a cooling working medium to enter the blade for cooling through the cooling working medium inlet; 
the blade surface is provided with a spectral conversion coating; 
the at least one cooling working medium jet orifice is configured to enable the cooling working medium jet entering the blade to flow out through the at least one cooling working medium jet orifice and form a cooling working medium jet diaphragm layer on a surface of the spectral conversion coating; and 
a conversion characteristic band radiation which is radiation energy adjacent to a cooling working medium characteristic band radiation of [[a]] the cooling working medium, wherein a central wavelength of a characteristic absorption peak of the conversion characteristic band radiation is the same as a central wavelength of a characteristic absorption peak of the cooling-4- working medium characteristic band radiation.  

2. (Currently Amended) The turbine according to claim 1, whereinof the cooling-4- working medium characteristic band radiation.  

3. (Currently Amended) The turbine according to claim 2, wherein a spectral line width of the conversion characteristic band radiation is 

a circulating working medium characteristic band radiation of a circulating working medium flowing in the turbine.  

5. (Previously Presented) The turbine according to claim 1, wherein an intermediate base layer with good thermal conductivity is provided between the spectral conversion coating and the blade, and the intermediate base layer is configured to transfer the heat on the blade to the spectral conversion coating.  

6. (Currently Amended) The turbine according to claim 1, wherein the material of the spectral conversion coating is a metal or a semiconductor, and the spectral conversion coating is coated on the blade surface.  

7. (Currently Amended) The turbine according to claim 6, wherein the spectral conversion coating includes a gold base layer, and a distributed reflection layer, the absorption cavity and the distributed reflection layer being sequentially distributed on the gold base layer, and wherein the gold base layer is configured to generate a harmonic resonance 

8. (Previously Presented) The turbine according to claim 7, wherein the distributed reflection layer is composed of Ge and SiO2 or Ge and ZnS.

9. (Currently Amended) A Brayton cycle comprising:
a heat source, 
a regeneator, 
a pre-cooler,-5- 
a compressor, 
a generator, 
a circulating working medium circulating in the Brayton cycle, and 
a turbine comprising: 
a plurality of blades, wherein: 
at least one of the blades has a cooling working medium inlet and at least one cooling working medium jet orifice; 
the at least one of the blades has a blade surface and is provided with a hollow interior; 
the at least one cooling working medium jet orifice is provided on the blade surface; 
the cooling working medium inlet is configured to enable a cooling working medium jet of a cooling working medium to enter the blade for cooling through the cooling working medium inlet; 
the blade surface is provided with a first spectral conversion coating; 
the at least one cooling working medium jet orifice is configured to enable the cooling working medium jet entering the blade to flow out through the at least one cooling working medium jet orifice and form a cooling working first spectral conversion coating; and 
wherein the first spectral conversion coating is configured to convert heat of the blade surface into a conversion characteristic band radiation which is radiation energy adjacent to a cooling working medium characteristic band radiation of the cooling working medium, wherein a central wavelength of a characteristic absorption peak of the conversion characteristic band radiation is the same as a central wavelength of a characteristic absorption peak of the cooling-4- working medium characteristic band radiation;
wherein the turbine, the generator and the compressor are connected by a same shaft; the heat source, the turbine, a hot side inlet and a hot side outlet of the regenerator, the pre-cooler, the compressor, a cold side inlet and a cold side outlet of the regenerator are sequentially connected; an outlet of the heat source is connected to an inlet of the turbine; an outlet of the turbine is connected to the hot side inlet of the regenerator; the hot side outlet of the regenerator is connected to an inlet of the pre-cooler; an outlet of the pre-cooler is connected to an inlet of the compressor; an outlet of the compressor is connected to the cold side inlet of the regenerator; and the cold side outlet of the regenerator is connected to an inlet of the heat source so as to form a circulating hot loop;  -6- 
wherein the circulating working medium absorbs heat from the heat source; the circulating working medium after a rise of temperature expands and works in the turbine; the turbine drives the generator to generate electricity through the shaft; working medium flows through the regenerator to exchange heat; the circulating working medium enters the pre-cooler, the compressor and the regenerator in turn after a fall of temperature; the circulating working medium flows out of the cold side outlet of the regenerator and enters the heat source again to absorb radiation energy; and power required by the work of the compressor is provided by the generator so as to complete a power generation cycle.  

10. (Currently Amended) The Brayton cycle according to claim 9, wherein the heat source includes a heat-collecting cavity; an inner surface of the heat-collecting cavity is provided with a second spectral conversion coating; the second spectral conversion coating of the heat-collecting cavity converts radiation energy absorbed by a conversion characteristic band radiation[[,]] which is strongly absorbed by the circulating .

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 6, the label “10b” pointing to the Au layer has been changed to --10a-- In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including “the blade surface is provided with a spectral conversion coating; … wherein the spectral conversion coating is configured to convert heat of the blade surface into a conversion characteristic band radiation which is radiation energy adjacent to a cooling working medium characteristic band radiation of the cooling working medium, wherein a central wavelength of a characteristic absorption peak of the conversion characteristic band radiation is the same as a central wavelength of a characteristic absorption peak of the cooling-4- working medium characteristic band radiation” is not disclosed or rendered obvious over the art of record. Independent claim 9 includes similar limitations, and the same is applied.
Xiao et al. US 2018/0038353 is considered to be the closest prior art to the above inventive feature, and discloses a radiation energy conversion device 7 that absorbs concentrated solar radiation on one side and emits radiation energy which is distributed in the vicinity of the characteristic absorption peak of the working gas on the other side, wherein the center wavelength of the emitted radiation wave is the same as the center wavelength of the characteristic absorption peak of the working gas. That is, Xiao‘353 teaches the spectral conversion and wavelength matching concept, but applied to the inside of a solar receiver cavity 5, and matched to the Brayton cycle working fluid, i.e. analogous to the second spectral conversion coating recited in claim 10 of the instant application. Xiao et al. US 2018/0038310 discloses a similar radiation energy conversion device applied to a Stirling engine. Although turbine blades with film cooling are known in the art, the prior art of record does not teach or suggest providing such a radiation energy/spectral conversion coating on the surface of a turbine 
Pearson et al. US 2016/0320059 is additionally cited as pertinent prior art. This reference teaches a reflective coating configured to reflect at a wavelength at which peak emission from a heat source occurs, i.e. using wavelength matching to reject heat from being absorbed by the coated component in the first place, a different and opposite approach from the instant invention which provides an energy-emitting coating configured emit energy at a peak absorption wavelength of a cooling medium, i.e. using wavelength matching to enhance the ability of the cooling medium to absorb and carry off the heat from the coated component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/16/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, March 18, 2021